Citation Nr: 1145545	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis multiple joints, also claimed as systemic disease. 

2.  Entitlement to service connection for heart disease, to include as secondary to hypertension.

3.  Entitlement to service connection for arthritis of the hands.

4.  Whether new and material evidence has been presented with which to reopen a service connection claim for a left knee disorder, to include arthritis.

5.  Whether new and material evidence has been presented with which to reopen a service connection claim for hypertension.

6.  Whether new and material evidence has been presented with which to reopen a service connection claim for hepatitis C.  

7.  Whether new and material evidence has been presented with which to reopen a service connection claim for bilateral hip disorders, to include replacements.

8.  Entitlement to an evaluation in excess of 10 percent for anterior cruciate ligament insufficiency of the right knee, to include consideration of whether rating actions of April 1998 and December 2001, contained clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to April 1986.  

This matter is before the Board of Veterans' Appeals on appeal from decisions dated in July 2007 (increased evaluation for right knee, to include based on CUE) and April 2009 (service connection and new and material claims) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board observes that it appears that several issues on appeal have been the subject of a prior final denial of the claim and require the presentation of new and material evidence prior to consideration of the underlying claim on the merits.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171  (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Documents on file (July and September 2011) reflect that the Veteran has a new home address, and now resides in New Jersey.  Accordingly, the Veteran and his attorney have requested that the RO in Philadelphia, PA take jurisdiction of the case.  

In addition, as will be further discussed herein, the Veteran has requested a travel Board hearing in conjunction with his claims on appeal, and asks that the hearing be conducted at the RO in Philadelphia, PA.  In this regard, the Board notes that for the sake of fairness, simplicity and consistency, this hearing request has been construed as applicable to all issues currently on appeal, including the increased rating claim for a right knee disability, to include consideration of CUE in April 1998 and December 2001 rating actions (for which a hearing was not initially requested in the substantive appeal of August 2009 pertaining to this claim).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On substantive appeal forms (VA Form 9) received in April and May 2011, the Veteran checked the box indicating that he wanted a Board hearing to be held at a local VA office.  On the May 2011 Form 9, he specifically requested that a travel Board hearing be scheduled at the RO in Philadelphia, PA.  In a statement from the Veteran's attorney dated in September 2011, the hearing request was reiterated.  

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  A travel Board hearing before a Veterans Law Judge or via videoconference must be scheduled at the RO level, and, therefore, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).  Accordingly, the travel Board hearing requested by the Veteran will be scheduled. 

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be scheduled for a travel Board hearing to be held at the RO in Philadelphia, PA (per the Veteran's specific request).  He should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy sent to his representative, and a copy of the hearing notice placed in the record.  See 38 C.F.R. § 20.704(b) (2011). 

2.  In light of the Veteran's recent change of address (he now resides in New Jersey), the RO should determine whether the file should be transferred to the jurisdiction of the RO in Philadelphia, PA (as was requested by the Veteran's attorney in September 2011).  The Veteran and his attorney should be advised as to whether such transfer will be effectuated.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


